Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-7 are directed to a process and claims 8-20 are directed to a machine.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1, 8, and 15 recite an abstract idea.  Specifically, the limitations of "receiving a request to post a new employment listing" and "in response to receiving the request to post the new employment listing: generating the employment listing" recite commercial or legal interactions (i.e. advertising or 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 recites the additional elements - an online service, the request received from a client device logged into a first user account of the online service; updating a permission list of the employment listing to provide the first user account with an administrator permission level in relation to the employment listing, the administrator permission level providing the first user account to perform at least a first function and a second function in relation to the employment listing; receiving a request to tag a second user account of the online service to the employment listing; in response to receiving the request to tag the second user account to the employment listing, updating the permission list of the employment listing to provide the second user account with a limited permission level in relation to the employment listing, the limited permission level providing the second user account with permission to perform the first function in relation to the employment listing, wherein the limited permission level does not provide the second user account with permission to perform the second function in relation to the employment listing.  The additional elements of an online service and the request received from a client device logged into a first user account of the online service do not integrate the abstract idea into a practical application, when considered individually, because the additional elements are only a general link to a field-of-use or technological environment (i.e. analogous to broadly invoking the internet), see MPEP 2106.05(h).
The additional elements of "updating a permission list of the employment listing to provide the first user account with an administrator permission level in relation to the employment listing, the administrator permission level providing the first user account to perform at least a first function and a second function in relation to the employment listing; receiving a request to tag a second user account of the online service to the employment listing; in response to receiving the request to tag the second user account to the employment listing, updating the permission list of the employment listing to provide the second user account with a limited permission level in relation to the employment listing, the limited permission level providing the second user account with permission to perform the first function in relation to the employment listing, wherein the limited permission level does not provide the second user account with permission to perform the second function in relation to the employment listing", when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only insignificant extra-solution activity, see MPEP 2106.05(g) (discussing Ultramercial).  That is, updating a permission list, based on tags, that controls access to advertisements (i.e. job listings) is analogous to restricting public access to advertisement as in Ultramercial.  Thus, the additional elements do not integrate the abstract idea into a practical application because restricting access to an advertisement is insignificant, extra-solution activity.  Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because the combination is only insignificant extra-solution activity, generally linked to the internet.  Claim 1 is directed to an abstract idea.
Claims 8 and 15 recite similar limitations as claim 1 and further recite "one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more compute processors, cause the system to perform operations" and "A non-transitory computer-readable medium storing instructions that, when executed by one or more compute processors of a computing system, cause the computing system to perform operations", respectively.  

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 8, and 15 do not recite significantly more than the abstract idea.  The additional elements of updating a permission list, based on tags, and controlling access to employments listings is not significantly more than the abstract idea because controlling access to content is only insignificant extra-solution activity.  The additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only insignificant extra-solution activity, being implemented on generic computer components, with a general link to a technological environment.  
Further, Chen, US Pub. No. 2020/0202024 states Role-based Access Control (RBAC) (which is within the scope of the claims) is one of the most researched and mature permission management mechanisms, ¶[0002].  Examiner finds this statement is evidence that controlling access to media based on user accounts is well-understood, routine, and conventional. The independent claims are not patent eligible.
Dependent Claims
Regarding claims 2, 9, and 16, the additional elements of claims 2, 9, and 16 when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only insignificant extra-solution activity, see MPEP 2106.05(g) (discussing Ultramercial).  That is, updating a permission list for a third user, based on tags, that controls access to advertisements (i.e. job listings) is analogous to restricting public access to advertisement as in Ultramercial.  Thus, the additional elements do not integrate the abstract idea into a practical application because restricting access to an advertisement is insignificant, extra-solution activity.  
Regarding claims 3-6, 10-13, and 17-19, the additional elements of claims 3-6, 10-13, and 17-19 do not integrate the abstract idea into a practical application because claims 3-6, 10-13, and 17-19 essentially recite functions similar to accessing advertisements which is still only insignificant extra-solution activity.
Regarding claims 7, 14, and 20 the additional elements of claim 7, 14, and 20 do not integrate the abstract idea into a practical application because the communication and messaging limitations are recited at a high-level of generality (i.e. as a generic computer function) such that it amounts to no more than mere instructions to apply the exception using generic computer components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jefferies, US Pub. No. 2012/0023030, herein referred to as "Jefferies".
Regarding claim 1, Jefferies teaches:
receiving a request to post a new employment listing to an online service (user creates job posting, ¶[0175] and Fig. 16; see also ¶[0002] noting system is an online job application system; and ¶[0191] noting job postings are received from the various types of accounts), 
the request received from a client device logged into a first user account of the online service (user is a user of an account, ¶[0175]; see also ¶[0074] discussing logging in and ¶[0042] discussing devices); 
in response to receiving the request to post the new employment listing: generating the employment listing (makes posting available to others, ¶[0175]), 
and updating a permission list of the employment listing to provide the first user account with an administrator permission level in relation to the employment listing (silo account is granted administrator like permissions to certain other accounts within the "silo", ¶¶[0092]-[0093]; see also ¶¶[0110]-[0111] noting silos have access to all information in accounts within the silo), 
the administrator permission level providing the first user account to perform at least a first function and a second function in relation to the employment listing (silo accounts are allowed to see and apply for job postings, ¶[0176]); 
receiving a request to tag a second user account of the online service to the employment listing (in the job posting, user selects desirable attributes of applying individuals, ¶¶[0175], [0182]; see also ¶¶[0183]-[0184] discussing attributes of applicants.  That is, the user creating the job posts tags other users by selecting traits those other users have); 

Regarding claim 2, Jefferies teaches all the limitations of claim 1 and further teaches:
receiving a request to tag a third user account of the online service to the employment listing (in the job posting, user selects desirable attributes of applying individuals, ¶¶[0175], [0182]; see also ¶¶[0183]-[0184] discussing attributes of applicants; see also e.g. Fig. 6A showing multiple accounts);
in response to receiving the request to tag the third user account to the employment listing, updating the permission list of the employment listing to provide the third user account with the limited permission level in relation to the employment listing, the limited permission level providing the third user account with permission to perform the first function in relation to the employment listing, wherein the limited permission level does not provide the third user account with permission to perform the second function in relation to the employment listing (accounts that have one or more of the dashboard attributes can see but not apply to the job posting, ¶[0176]).  
Regarding claim 3, Jefferies teaches all the limitations of claim 1 and further teaches:
wherein the first function is tagging user accounts to the employment listing (in the job posting, user selects desirable attributes of applying individuals, ¶¶[0175], [0182]).  
Regarding claim 4, Jefferies teaches all the limitations of claim 1 and further teaches:
wherein the second function is providing job insights for the employment listing (accounts that have one or more of the dashboard attributes can see but not apply to the job posting, ¶[0176].  Please 
Regarding claim 5, Jefferies teaches all the limitations of claim 1 and further teaches:
wherein the second function is viewing user accounts added as candidates for the employment listing (prevents various accounts from seeing other accounts, ¶[0101]).
  Regarding claim 6, Jefferies teaches all the limitations of claim 1 and further teaches:
wherein the second function is providing feedback for a user account that has been added as a candidate for the employment listing (various accounts are only able to communicate with each other after connections are formed, ¶[0103].  Please note, Examiner finds that the limitations specifying the function is "providing feedback" does not substantially further limit the scope of the claim because the type of information being communicated does not functionally alter or relate to the system and merely labeling the information as "feedback" does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, Examiner finds the scope of this claim encompass any communication between accounts).  
  Regarding claim 7, Jefferies teaches all the limitations of claim 1 and further teaches:
initiating a communication session amongst a set of user accounts that are provided with either the administrator permission level or the limited permission level in relation to the employment listing, the communication session enabling each user account from the set of user accounts to transmit messages in the communication session that are received by other user accounts in the set of user accounts (allows messaging between accounts, ¶¶[0103], [0144]).  

Regarding claim 8, Jefferies teaches:

receiving a request to post a new employment listing to an online service (user creates job posting, ¶[0175] and Fig. 16; see also ¶[0002] noting system is an online job application system; and ¶[0191] noting job postings are received from the various types of accounts), 
the request received from a client device logged into a first user account of the online service (user is a user of an account, ¶[0175]; see also ¶[0074] discussing logging in and ¶[0042] discussing devices); 
in response to receiving the request to post the new employment listing: generating the employment listing (makes posting available to others, ¶[0175]), 
and updating a permission list of the employment listing to provide the first user account with an administrator permission level in relation to the employment listing (silo account is granted administrator like permissions to certain other accounts within the "silo", ¶¶[0092]-[0093]; see also ¶¶[0110]-[0111] noting silos have access to all information in accounts within the silo), 
the administrator permission level providing the first user account to perform at least a first function and a second function in relation to the employment listing (silo accounts are allowed to see and apply for job postings, ¶[0176]); 
receiving a request to tag a second user account of the online service to the employment listing (in the job posting, user selects desirable attributes of applying individuals, ¶¶[0175], [0182]; see also ¶¶[0183]-[0184] discussing attributes of applicants.  That is, the user creating the job posts tags other users by selecting traits those other users have); 
in response to receiving the request to tag the second user account to the employment listing, updating the permission list of the employment listing to provide the second user account with a limited permission level in relation to the employment listing, the limited permission level providing 
Regarding claim 9, Jefferies teaches all the limitations of claim 8 and further teaches:
receiving a request to tag a third user account of the online service to the employment listing (in the job posting, user selects desirable attributes of applying individuals, ¶¶[0175], [0182]; see also ¶¶[0183]-[0184] discussing attributes of applicants; see also e.g. Fig. 6A showing multiple accounts);
in response to receiving the request to tag the third user account to the employment listing, updating the permission list of the employment listing to provide the third user account with the limited permission level in relation to the employment listing, the limited permission level providing the third user account with permission to perform the first function in relation to the employment listing, wherein the limited permission level does not provide the third user account with permission to perform the second function in relation to the employment listing (accounts that have one or more of the dashboard attributes can see but not apply to the job posting, ¶[0176]).  
Regarding claim 10, Jefferies teaches all the limitations of claim 8 and further teaches:
wherein the first function is tagging user accounts to the employment listing (in the job posting, user selects desirable attributes of applying individuals, ¶¶[0175], [0182]).  
Regarding claim 11, Jefferies teaches all the limitations of claim 8 and further teaches:
wherein the second function is providing job insights for the employment listing (accounts that have one or more of the dashboard attributes can see but not apply to the job posting, ¶[0176].  Please note, applying for the position is within the scope of "providing job insights" because it would be providing insights into who is interested in the position (i.e. the people who apply for it)).  
Regarding claim 12, Jefferies teaches all the limitations of claim 8 and further teaches:

  Regarding claim 13, Jefferies teaches all the limitations of claim 8 and further teaches:
wherein the second function is providing feedback for a user account that has been added as a candidate for the employment listing (various accounts are only able to communicate with each other after connections are formed, ¶[0103].  Please note, Examiner finds that the limitations specifying the function is "providing feedback" does not substantially further limit the scope of the claim because the type of information being communicated does not functionally alter or relate to the system and merely labeling the information as "feedback" does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, Examiner finds the scope of this claim encompass any communication between accounts).  
  Regarding claim 14, Jefferies teaches all the limitations of claim 8 and further teaches:
initiating a communication session amongst a set of user accounts that are provided with either the administrator permission level or the limited permission level in relation to the employment listing, the communication session enabling each user account from the set of user accounts to transmit messages in the communication session that are received by other user accounts in the set of user accounts (allows messaging between accounts, ¶¶[0103], [0144]).  

Regarding claim 15, Jefferies teaches:
A non-transitory computer-readable medium storing instructions that, when executed by one or more compute processors of a computing system, cause the computing system to perform operations comprising (processor and computer readable medium, ¶¶[0041], [0043]-[0046]): 

the request received from a client device logged into a first user account of the online service (user is a user of an account, ¶[0175]; see also ¶[0074] discussing logging in and ¶[0042] discussing devices); 
in response to receiving the request to post the new employment listing: generating the employment listing (makes posting available to others, ¶[0175]), 
and updating a permission list of the employment listing to provide the first user account with an administrator permission level in relation to the employment listing (silo account is granted administrator like permissions to certain other accounts within the "silo", ¶¶[0092]-[0093]; see also ¶¶[0110]-[0111] noting silos have access to all information in accounts within the silo), 
the administrator permission level providing the first user account to perform at least a first function and a second function in relation to the employment listing (silo accounts are allowed to see and apply for job postings, ¶[0176]); 
receiving a request to tag a second user account of the online service to the employment listing (in the job posting, user selects desirable attributes of applying individuals, ¶¶[0175], [0182]; see also ¶¶[0183]-[0184] discussing attributes of applicants.  That is, the user creating the job posts tags other users by selecting traits those other users have); 
in response to receiving the request to tag the second user account to the employment listing, updating the permission list of the employment listing to provide the second user account with a limited permission level in relation to the employment listing, the limited permission level providing the second user account with permission to perform the first function in relation to the employment listing, wherein the limited permission level does not provide the second user account with permission 
Regarding claim 16, Jefferies teaches all the limitations of claim 15 and further teaches:
receiving a request to tag a third user account of the online service to the employment listing (in the job posting, user selects desirable attributes of applying individuals, ¶¶[0175], [0182]; see also ¶¶[0183]-[0184] discussing attributes of applicants; see also e.g. Fig. 6A showing multiple accounts);
in response to receiving the request to tag the third user account to the employment listing, updating the permission list of the employment listing to provide the third user account with the limited permission level in relation to the employment listing, the limited permission level providing the third user account with permission to perform the first function in relation to the employment listing, wherein the limited permission level does not provide the third user account with permission to perform the second function in relation to the employment listing (accounts that have one or more of the dashboard attributes can see but not apply to the job posting, ¶[0176]).  
Regarding claim 17, Jefferies teaches all the limitations of claim 15 and further teaches:
wherein the first function is tagging user accounts to the employment listing (in the job posting, user selects desirable attributes of applying individuals, ¶¶[0175], [0182]).  
Regarding claim 18, Jefferies teaches all the limitations of claim 15 and further teaches:
wherein the second function is providing job insights for the employment listing (accounts that have one or more of the dashboard attributes can see but not apply to the job posting, ¶[0176].  Please note, applying for the position is within the scope of "providing job insights" because it would be providing insights into who is interested in the position (i.e. the people who apply for it)).  
Regarding claim 19, Jefferies teaches all the limitations of claim 15 and further teaches:
wherein the second function is viewing user accounts added as candidates for the employment listing (prevents various accounts from seeing other accounts, ¶[0101]).
  Regarding claim 20, Jefferies teaches all the limitations of claim 15 and further teaches:
initiating a communication session amongst a set of user accounts that are provided with either the administrator permission level or the limited permission level in relation to the employment listing, the communication session enabling each user account from the set of user accounts to transmit messages in the communication session that are received by other user accounts in the set of user accounts (allows messaging between accounts, ¶¶[0103], [0144]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629